Citation Nr: 0602271	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  01-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to May 1962.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision of the Phoenix, Arizona RO which denied service 
connection for sinusitis, a headache disorder, and hearing 
loss.  In March 2002, the veteran testified at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.  In May 2002 the Board 
undertook development on the three claims under then-existing 
authority.  In October 2002 the Board granted service 
connection for sinusitis and headaches, and again undertook 
development of the hearing loss matter under then-existing 
authority.  In August 2003, the case was remanded for the 
additional development.


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that the veteran now 
has a hearing loss disability by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An August 2001 statement of the case (SOC), March 2005 
supplemental SOC (SSOC), and letters in April 2003, December 
2003, and February 2004, all provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
establishing service connection, and the bases for the 
denials of the claim.  The April 2003, December 2003, and 
February 2004 letters outlined the appellant's and VA' s 
responsibilities in developing evidence to support the claim, 
advised him of what type of evidence would be pertinent to 
the claim, and advised him that he could identify evidence 
for VA to obtain or to obtain and submit the evidence on his 
own, and (in February 2004) to submit any evidence in his 
possession that would support his claim.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matter on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after notice was given.  In a May 2004 statement, he 
indicated that he had not additional evidence.  The claim was 
reviewed after full notice was given.  See March 2005 SSOC.  
He is not prejudiced by any notice timing defect. 

Regarding the duty to assist, VA and (to the extent possible) 
private treatment records have been secured.  VA has examined 
the veteran.  He has not identified any pertinent records 
that remain outstanding.  VA's duty to assist is met.  

II. Factual Background

The veteran's service medical records include a December 1960 
induction examination report that shows he had 15/15 
whispered voice hearing.  In June 1961, he was seen for a 
perforated left eardrum with otitis media.  [Service 
connection has been established for otitis media, and that 
disability is not at issue herein.]  In June 1961, the 
veteran was given a two-month physical profile, due to 
perforation of the left ear drum that prohibited exposure to 
inclement weather and acoustic trauma.  On July 1961 
audiometry, puretone thresholds, in decibels (converted from 
ASA standards to ISO values for consistency), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
30
20
25
/
25

From July to December 2001, the veteran continued to be 
treated for left eardrum perforation.  In August 1961 he was 
placed on a temporary profile, and in October 1961 on a 
permanent profile that prohibited exposure to inclement 
weather or acoustic trauma.  A November 1961 narrative 
summary notes the history of the veteran's ear infections and 
perforation.  The record also includes a diagnosis of 
conductive hearing loss in the left ear due to chronic otitis 
media.  A December 1961 record noted that his hearing in the 
left ear was relatively good.  On April 1962 examination, 
puretone thresholds, in decibels (converted to ISO 
standards), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5
On VA audiological evaluation in September 1962, audiometry 
revealed puretone thresholds, in decibels (converted to ISO 
values) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
/
15
LEFT
20
15
20
/
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

On VA audiological evaluation in May 1977, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
10
LEFT
5
0
10
/
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

Undated VA audiometry reflects that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
(5)
20
LEFT
15
10
5
(5)
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

A January 1979 private audiometric chart was not interpreted.

On May 1979 VA examination, bilateral sensorineural high 
frequency hearing loss, possibly noise induced, with normal 
hearing in speech frequencies was diagnosed.  

VA audiometry in December 1979 revealed that puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
/
15
LEFT
15
10
10
/
25

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

A February 1980 private audiology report indicates that the 
veteran had normal hearing sensitivity through 4000 Hz.  

VA treatment records dated in April 1981 reveal that 
audiometry showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
25
LEFT
5
10
10
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
veteran's hearing was found to be within normal limits 
throughout the speech range.

On VA audiological evaluation in May 1987, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
10
15
15
25
30
Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

A May 1989 private audiology report indicates that the 
veteran's hearing was within normal limits through 4000 Hz.

On VA audiometry in May 1990, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
5
5
5
30
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  

A record of VA treatment in May 2000 notes a history of 
multiple ear infections and noise exposure.  Audiometry 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
10
LEFT
5
5
10
15
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
assessment was that the veteran had normal hearing in the low 
and mid frequencies that dropped to a moderate high frequency 
hearing loss.  Speech recognition was good, bilaterally.  

At the videoconference hearing in March 2002, the veteran 
testified that he had conductive hearing loss intermittently 
whenever he developed an ear infection.  He stated that he 
did not believe that he had a permanent hearing loss.  

On March 2003 VA examination, the veteran was examined 
without his service medical records being available.  The 
veteran reported ear infections and surgery in service, and 
indicated that hearing in the left ear remained low and never 
returned to normal.  The examiner opined that it was as 
likely as not that hearing loss in the veteran's left ear was 
due to an episode of otitis media and mastoiditis he had in 
service.

VA audiological evaluation in April 2003 revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
20
20
20
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
audiologist noted that since the veteran's hearing was within 
normal limits for rating purposes, there was no need to 
discuss etiology.  

In January 2004, the examiner from March 2003 reviewed the 
April 2003 audiology report and previous notes.  The examiner 
opined that there was mild decibel conductive loss in both 
ears that was secondary to the scarring, which was secondary 
to ear infection perforations that occurred as a result of 
his military service and was as likely as not related to 
that.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant now 
has the disability for which service connection is sought.  
Without current disability there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As noted above, hearing loss disability is defined 
by regulation.  See 38 C.F.R. § 3.385.  The veteran has had 
numerous audiometric studies, note of which produced findings 
reflecting a hearing loss disability as defined.  Notably, he 
himself testified at a hearing that he has hearing loss only 
intermittently.  The veteran's belief that he has bilateral 
hearing loss due to events in service is not competent 
evidence, as he is a layperson, untrained in establishing a 
medical diagnosis or determining medical etiology.  See 
Espiritu, 2 Vet. App. 492, 495 (1992).  Furthermore in the 
absence of a showing of hearing loss disability, the opinion 
of a VA examiner (who apparently was unaware that hearing 
loss disability was not shown) that the veteran's hearing 
loss is due to ear infection/eardrum perforation in service 
is irrelevant.  Without a showing of chronic hearing loss 
disability the veteran has not satisfied the threshold legal 
requirement for establishing service connection.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


